Porter, J.
delivered the opinion of the court. The parish judge did not err when he decided that the affidavit to hold to bail in this cause was insufficient: swearing, that the defendant owes the affiant as he believes, is not that declaration which the law requires. It should be positive, when the creditor makes the oath.
We cannot go into the opinion of the court, on the refusal to receive a supplemental petition. It does not produce a grievance irreparable in this case, and, therefore, is not a decision from which an appeal lies, ante, 275. *547If it was, the plaintiff could not have it examined now; for, by his petition, it appears he has appealed alone from the judgment discharging the defendant out of custody.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.